Citation Nr: 0637861	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-12 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to an increased evaluation for a thoracic 
strain, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for a lumbosacral 
strain, currently assigned a 20 percent disability 
evaluation.

3.  Entitlement to an increased evaluation for a cervical 
strain with degenerative arthritis.

4.  The propriety of the reduction of the veteran's 
disability rating for service-connected bilateral plantar 
calluses from 30 percent to 0 percent, effective December 1, 
2004.

5.  Entitlement to an increased evaluation for bilateral 
plantar calluses, currently assigned a 30 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The issue of entitlement to an increased evaluation for 
bilateral plantar calluses will be addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to September 26, 2003, the veteran was already in 
receipt of the maximum schedular evaluation for a thoracic 
strain, and this disability is not shown to present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.

3.  The veteran has not been shown to have a severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, nor does he have severe 
limitation of motion of the lumbar spine.

4.  The veteran has not been shown to have forward flexion of 
the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine

5.  The veteran has not been shown to have moderate 
limitation of motion of the cervical spine; forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

6.  In an August 1994 rating decision, the RO granted service 
connection for bilateral plantar calluses and assigned a 10 
percent disability evaluation.

7.  In a January 1997 rating decision, the RO increased the 
veteran's disability rating for bilateral plantar calluses to 
30 percent based on the findings of VA examination performed 
in November 1996.

8.  A VA examination performed in August 2004 in connection 
with the veteran's claim for an increased evaluation for 
bilateral plantar calluses was not full and complete.

9.  In a September 2004 rating decision, the RO reduced the 
disability rating for bilateral plantar calluses from 30 
percent to 0 percent, effective December 1, 2004.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 
percent for a thoracic strain have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2001-2006).

2.  The criteria for an increased evaluation in excess of 20 
percent for a lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 
5237 (2001-2006).

3.  The criteria for an increased evaluation in excess of 10 
percent for a cervical strain have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5242 (2001-2006).

4.  The criteria to reduce the veteran's disability 
evaluation for service-connected bilateral plantar calluses 
from 30 percent to 0 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), (i), 3.344, 
3.957 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In rating reduction cases, which arise from action initiated 
by the RO as opposed to the veteran, there are particular 
notification and assistance procedures that VA must perform.  
38 C.F.R. § 3.105(e), (i).  In the decision below, the Board 
has restored the veteran's 30 percent disability evaluation 
for bilateral plantar calluses.  Accordingly, regardless of 
whether VA successfully met its notification and assistance 
obligations, no harm or prejudice to the appellant has 
resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

With respect to the veteran's claims for increased 
evaluations, the RO did provide the appellant with notice in 
March 2002, prior to the initial decision on the claims in 
November 2002, as well as in February 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for an increased 
evaluation.  Specifically, the March 2002 letter indicated 
that medical evidence must show the current degree of his 
condition, and the February 2004 letter stated that, "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  
Additionally, the March 2004 statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  In fact, the SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected hemorrhoids, namely Diagnostic 
Codes 5288, 5290, 5291, 5292, and 5295 as well as the General 
Formula for Disease and Injuries of the Spine.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the February 2004 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
February 2004 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The March 2002 and February 2004 letters also requested that 
he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the March 2002 letter informed the 
veteran that it was ultimately his responsibility to ensure 
that VA receives all of the evidence he would like 
considered.  Similarly, the February 2004 letter stated that 
it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decisions and SOC of the 
reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for an increased evaluation for his 
thoracic strain, lumbosacral strain, and cervical strain, but 
he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
on appeal.   Despite the inadequate notice provided to the 
veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the veteran is not 
entitled to an increased evaluation for his thoracic strain, 
lumbosacral strain, and cervical strain.  Thus, any questions 
as to the appropriate effective date to be assigned are 
rendered moot.  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  The veteran was also afforded VA 
examinations in August 2002, January 2004, and February 2005.  
VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

The veteran is currently assigned a 10 percent disability 
evaluation for his thoracic strain and a 20 percent 
disability evaluation for his lumbosacral strain pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  He is also assigned 
a 10 percent disability evaluation for his cervical strain 
with degenerative changes pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

The Board notes that during the pendency of this appeal, VA 
issued new schedular criteria for rating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, which 
became effective September 23, 2002.  However, as there is no 
medical evidence of intervertebral disc disease related to 
the veteran's service-connected spine disabilities, such 
amendment is not relevant to the instant appeal.  

VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 23, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 23, 2003, neither the RO nor the Board 
could apply the revised rating schedule.


A.  Thoracic and Lumbar Strains

Under the old regulations, a thoracic strain was evaluated 
under Diagnostic Code 5291.  Under that diagnostic code, a 
noncompensable evaluation was assigned for slight limitation 
of motion of the dorsal spine, and a 10 percent evaluation 
was contemplated when such impairment was moderate or severe.  

Prior to September 23, 2003, Diagnostic 5295 provided that a 
20 percent disability evaluation would be assigned for a 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent disability evaluation is 
warranted for a severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Further, prior to September 26, 2003, Diagnostic Code 5292 
provided for ratings based on limitation of motion of the 
lumbar spine.  When such limitation of motion is moderate, a 
20 percent rating is warranted.  When limitation of motion is 
severe, a 40 percent rating is warranted.  The maximum rating 
under Code 5292 is 40 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Note 6 provides that the thoracolumbar 
and cervical spine segments should be separately evaluated, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  The 
thoracolumbar segment of the spine includes the thoracic and 
lumbosacral spine.  As such, the veteran is currently 
assigned a combined 30 percent disability evaluation for his 
thoracolumbar spine segment under the General Rating Formula 
for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is warranted when there is forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability evaluation is contemplated for unfavorable 
ankylosis of the entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2006).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2004).  See also 38 C.F.R. § 4.71a, Plate V (2006). 

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2006).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
thoracic and lumbosacral strains.  The veteran is already in 
receipt of the maximum schedular evaluation for a thoracic 
strain under Diagnostic 5291.  Consequently, the veteran is 
not entitled to an increased or compensable rating for this 
disability under the old criteria.  

In addition, the medical evidence of record does not show the 
veteran to have had a severe lumbosacral strain with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The Board 
does acknowledge that the August 2002 VA examination found 
the veteran to have only 15 degrees of forward flexion.  
However, the examiner could not determine whether this was 
due to pain or to the veteran's unwillingness to continue.  
Moreover, an x-ray of his lumbar spine was essentially 
normal, and he did not have loss of lateral motion, as his 
range of motion was normal except for his forward flexion.  
Therefore, the Board finds that an increased evaluation is 
not warranted under Diagnostic Code 5295.

Moreover, the medical evidence of record does not show the 
veteran to have had severe limitation of motion of the lumbar 
spine.  In fact, the August 2002 VA examination found the 
veteran to have normal range of motion, except for forward 
flexion, which was limited to 15 degrees.  The examiner noted 
that the veteran's limited forward flexion was due to either 
his unwillingness to continue or to pain.

The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations.  See Plate V, 
38 C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating 
criteria-"slight" or "moderate."  In regards to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2006).  As such, the medical evidence of record has 
not demonstrated that the veteran has severe limitation of 
motion of lumbar spine, as the veteran had normal range of 
motion in all directions except forward flexion.  Therefore, 
the Board finds that the veteran has not met the criteria for 
an increased evaluation under Diagnostic Code 5292.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's thoracic and lumbosacral strains.   
The medical evidence of record does not show the veteran have 
forward flexion of the thoracolumbar spine 30 degrees or less 
or favorable ankylosis of the entire thoracolumbar spine on 
or after September 26, 2003.  In this regard, a January 2004 
VA examination indicated that the veteran had 50 degrees of 
forward flexion, 30 degrees of extension, 30 degrees of side 
bending, and 30 degrees of rotation.   Similarly, the 
February 2005 VA examination found the veteran to have 
forward flexion to 45 degrees, extension to 45 degrees, 
lateral flexion to 70 degrees , and rotation 70 degrees.  
Although limitation of motion of the spine has been shown in 
this case, there is no evidence of ankylosis.  The Board 
notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  As such, 
the veteran has not been shown to have forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Therefore, a 
combined evaluation in excess of 30 percent is not warranted 
for the veteran's thoracic and lumbosacral strains is not 
warranted under the revised rating criteria.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's thoracic and 
lumbosacral strains is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned separate 10 and 20 percent ratings, and no 
higher.  In this regard, the Board observes that the veteran 
has complained of pain on numerous occasions.  However, the 
effect of the pain in the veteran's back is contemplated in 
the currently assigned separate 10 and 20 disability 
evaluations under Diagnostic Code 5237.  Indeed, the November 
2002 rating decision specifically contemplated this pain and 
its effect on the veteran's functioning in its continuation 
of those disability evaluations.  The veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's thoracic and lumbosacral 
strains.


B.  Cervical Strain

Prior to September 23, 2003, Diagnostic Code 5290 provided 
that 10 percent disability evaluation was for assignment when 
there was slight limitation of motion of the cervical spine.  
A 20 percent disability evaluation was warranted when such 
impairment was moderate.  

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 166, 51454-51458 
(August 27, 2003).  Diagnostic Code 5242 provides that 
degenerative arthritis of the spine should be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or Under Diagnostic Code 5003.  

Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5290 (limitation 
of motion of the lumbar spine) and the General Rating Formula 
for Diseases and Injuries of the Spine.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of- 
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and there are 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The veteran is already assigned a 10 
percent disability evaluation for his cervical strain, and 
the medical evidence of record does not demonstrate that 
involvement of 2 or more major joints or 2 or more minor 
joint groups. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent evaluation is assigned when there is forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent disability evaluation is 
contemplated when there is forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; the combined range of motion of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is for 
assignment when there is forward flexion of the cervical 
spine 15 degrees or less; or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
when there is unfavorable ankylosis of the entire cervical 
spine.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for a 
cervical strain with degenerative changes.  The medical 
evidence of record does not show the veteran to have had 
moderate limitation of motion of the cervical spine prior to 
September 26, 2003.  In fact, the August 2002 VA examiner 
indicated that the veteran full flexion and extension of the 
neck without any pain being induced.   Therefore, the Board 
finds that the veteran has not met the criteria for an 
increased evaluation under Diagnostic Code 5290.

When the evidence of record is considered under the revised 
rating schedule that became effective on September 23, 2003, 
the Board also finds that an increased evaluation is not 
warranted for the veteran's cervical strain with degenerative 
arthritis.   The medical evidence of record does not show the 
veteran to have forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; the combined 
range of motion of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  In 
this regard,  January 2004 VA examination indicated that the 
veteran was able to bring his chin to his chest and that he 
had extension to 25 degrees, left rotation to 60 degrees, 
right rotation to 50 degrees, and side bends to 25 degrees on 
both sides.  The January 2004 VA examiner also commented that 
the spinal alignment and motion were normal, and no 
abnormality was palpated or observed.  Similarly, the 
February 2005 VA examination found the veteran to have 45 
degrees of forward flexion, 45 degrees of extension, 30 
degrees of lateral motion, and 70 degrees of rotation.  An x-
ray was also obtained, which revealed normal anatomic 
alignment.  As such, an increased evaluation for the 
veteran's cervical strain is not warranted under the revised 
rating criteria.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's cervical strain with 
degenerative arthritis is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent evaluation, and no higher.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions.  However, the effect of the pain 
in the veteran's cervical spine is contemplated in the 
currently assigned 10 disability evaluation under Diagnostic 
Code 5242.  Indeed, the November 2002 rating decision 
specifically contemplated this pain and its effect on the 
veteran's functioning in its continuation of that disability 
evaluation.  The veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
cervical strain with degenerative changes.


C.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected thoracic 
strain, lumbosacral strain, and cervical strain with 
degenerative changes have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
service-connected thoracic strain. lumbosacral strain, and 
cervical strain with degenerative changes under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


II.  Propriety of Reductions

Where action by the rating agency would result in the 
reduction or discontinuance of compensation payments, section 
3.105(e) requires that a rating initially proposing the 
reduction or discontinuance be prepared setting out all 
material facts and reasons for the proposed action.  The 
regulation requires that the beneficiary of the compensation 
payments be notified at his or her latest address of record 
of the contemplated action, furnished detailed reasons, and 
be given 60 days from the date of the notice for the 
presentation of additional evidence to show that the 
compensation payments should be continued at their present 
level. See 38 C.F.R. § 3.105(e) (2005).

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  See 38 C.F.R. § 3.105(i) (2006).  Section 3.105 
directs that unless otherwise provided by the subsection 
3.105(i), final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
C.F.R. § 3.105(e) (2006).

In this case, a rating decision dated in August 1994 granted 
service connection for bilateral plantar calluses and 
assigned a 10 percent disability evaluation effective from 
May 2, 1994.  A February 1996 rating decision continued the 
evaluation.  The veteran later submitted a claim for an 
increased evaluation, and a January 1997 rating decision 
increased the disability evaluation for bilateral plantar 
calluses to 30 percent effective from October 11, 1996.  In 
particular, the RO evaluated the disability as analogous to 
flat feet and found that there was evidence of marked 
deformities, pain on manipulation on use, swelling on use, 
and characteristic callosities.  That decision was based on 
findings of a VA examination performed in November 1996.  The 
examiner had indicated that the veteran had calluses present 
on the toes, balls, and heels of both feet, and the skin was 
diffused, cracked, dry, and scaling.  The veteran also 
complained of severe itching, burning pain, numbness, and 
tingling, and he reported wearing multiple layers of socks 
for work.  It was also noted that the veteran was unable to 
tell position sense.  

The veteran subsequently filed a claim for an increased 
evaluation for bilateral plantar calluses in December 2001, 
and the November 2002 rating decision currently on appeal 
continued the 30 percent evaluation.  The veteran submitted a 
notice of disagreement with that decision, and during the 
pendency of the appeal, the RO proposed a reduction of the 
veteran's 30 percent evaluation for bilateral callosities to 
noncompensable.  The March 2004 rating decision, which 
proposed this reduction, explained that the evidence did not 
show the veteran to currently have callosities of the feet.  
It was noted that he had been seen for burning of the feet 
and thickened, yellow toenails and that he was diagnosed with 
tinea pedis and a fungal infection of the toenails.  
Nevertheless, the RO indicated that VA examinations performed 
in September 1999 and August 2002 did not find any evidence 
of calluses.   

A letter was sent to the veteran in April 2004 at his most 
recent mailing address, which notified him of the proposed 
reduction.  The letter also informed the veteran that he had 
60 days to submit evidence showing that that his current 
evaluation should be continued rather than reduced.  He was 
further advised that he had 30 days to request a personal 
hearing to present evidence or argument on the issue.  

The veteran subsequently submitted a VA Form 9 in April 2004 
in which he disagreed with the proposed reduction and 
requested a hearing before the Board at a local VA office.  
On the same day, he submitted another form requesting a local 
hearing with a Des Moines RO Decision Review Officer.  The RO 
sent a letter to the veteran the following day indicating 
that his request for a travel board hearing had been received 
and that there was approximately a one year waiting period 
for such a hearing.  The letter also explained that the 
hearing could instead be scheduled using video conferencing 
techniques.  The veteran responded a day later in which he 
agreed to participate in a teleconference hearing.  The RO 
sent a letter to the veteran in May 2004 informing him that 
he was scheduled for a hearing before a Decision Review 
Officer in June 2004.  However, the veteran did not report 
for that hearing, nor did he provide any reason for his 
failure to report.  

The veteran was subsequently afforded a VA examination in 
August 2004 during which no calluses were present on the 
plantar aspect of his feet.  A rating decision was thereafter 
issued in September 2004 in which the veteran's evaluation 
for bilateral plantar calluses was decreased from 30 percent 
to noncompensable effective from December 1, 2004.  The RO 
explained that evidence of record, including the August 2004 
VA examination report and VA medical records dated since 
January 2004, did not did not show the veteran to have 
calluses on the feet or symptoms relating to calluses for a 
number of years and instead demonstrated sustained 
improvement.  

Based on the foregoing, the Board finds that the RO complied 
with the procedural requirements of section 3.105 regarding 
the reduction of the rating in question.  The issue in this 
case, then, is whether the reduction in the evaluation for 
service-connected bilateral plantar calluses from 30 percent 
to noncompensable was justified by the evidence.  Specific 
legal standards govern this question.

When a disability rating has been in effect for five years or 
more, as in this case, a change in medical diagnosis 
involving the service-connected condition can only serve as a 
basis for a rating reduction when the new diagnosis is the 
product of a full and complete medical examination.  
38 C.F.R. § 3.344.  In addition, ratings on account of 
diseases subject to temporary or episodic improvement, e.g., 
many skin diseases, will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  38 C.F.R. § 3.344.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
reduction of the disability evaluation for the veteran's 
service-connected bilateral calluses from 30 percent to 
noncompensable was improper.  The veteran's representative 
submitted a brief in October 2006 in which he contended that 
the reduction of the disability evaluation for bilateral 
plantar calluses was improper.  In particular, the 
representative argued that the August 2004 VA examination was 
inadequate for rating purposes because the examiner did not 
indicate that he had reviewed the claims file.  Moreover, he 
noted that the examiner was an orthopedist rather than a 
podiatrist.   

The Board notes that the August 2004 VA examiner stated that 
he had reviewed the veteran's service file and referred to 
some of the treatment records.  However, the Board does 
observe that the August 2004 VA examiner was a Certified 
Physician Assistant in the Orthopedic Department.  The RO 
based its determination to increase the veteran's disability 
evaluation to 30 percent in the January 1997 rating decision 
on a November 1996 VA skin examination, which was performed 
by a medical doctor.  As such, the August 2004 VA examination 
appears less full and complete than the November 1996 VA 
examination.  Moreover, the August 2004 VA examination found 
the veteran to have chronic burning and tingling in his feet; 
however, the examiner did not indicate whether this was a 
manifestation of his service-connected disability.  In 
addition, x-rays of both feet were obtained in August 2004, 
which revealed evidence of calcaneal spur formation and 
vascular calcification in the soft tissues, but the August 
2004 VA examiner did not discuss these specific findings in 
the examination report.  Instead, he indicated that the x-
rays of the feet were fairly unremarkable other than some 
mild degenerative changes of the great toe.  Accordingly, the 
Board finds that the RO based its reduction of the veteran's 
30 percent disability rating upon the inadequate findings and 
opinions of the August 2004 VA examiner.  Such an examination 
cannot be used as the basis for a rating reduction.  
Moreover, the Board cannot conclude on the basis of this one 
examination that sustained improvement has been demonstrated 
in this case.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); see Brown (Kevin) v. Brown, 5 Vet. App. 
413, 421 (1993) (holding the preponderance standard 
applicable to rating reduction cases).  In this case, the 
Board finds that the preponderance of the evidence weighs in 
favor of the veteran's claim, and restoration of his 30 
percent disability rating for service-connected bilateral 
plantar calluses is granted.


ORDER

An evaluation in excess of 10 percent for a thoracic strain 
is denied.

An evaluation in excess of 20 percent for a lumbosacral 
strain is denied.

An evaluation in excess of 10 percent for cervical strain is 
denied.

Restoration of the veteran's 30 percent disability evaluation 
for his service-connected bilateral plantar calluses is 
granted.


REMAND

Reasons for Remand:  To provide the veteran a proper notice 
letter and to afford him a VA examination.

As discussed above, the law requires, among other things, 
that the VA assist a claimant in obtaining that evidence.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In this case, the veteran was afforded a VA foot examination 
in August 2004.  However, as discussed above, the August 2004 
VA examination was insufficient for rating purposes.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of ascertaining the 
severity and manifestations of the veteran's bilateral 
plantar calluses.  

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As the claim is being remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective date 
should also be included.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
his bilateral plantar calluses.  The 
letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claims.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
bilateral plantar calluses.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment on the severity of 
the veteran's service-connected 
bilateral plantar calluses.  The 
examiner should report all signs and 
symptoms necessary for rating the 
veteran's bilateral plantar calluses.
  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.





______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


